—Appeal from an order of Supreme Court, Jefferson County (Gilbert, J.), dated July 10, 2002, which, inter aha, granted defendant’s motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court, Jefferson County (Gilbert, J.). We add only that plaintiffs contention concerning the inapplicability of absolute privilege is raised for the first time on appeal and *1019thus is not properly before us (see Ciesinski v Town of Aurora, 202 AD2d 984, 985 [1994]). Present — Pigott, Jr., P.J., Green, Pine, Burns and Gorski, JJ.